Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 6, 11 and 16 are allowable because the prior art fail to teach or render obvious to claim limitation: “the configuration information including first information indicating whether a precoding resource block group (PRG) size is indicated via downlink control information (DCI) or the PRG size is configured via the higher layer signaling and second information including one or more PRG size values among a set of PRG size values which includes 2, 4, and an allocated bandwidth for the terminal; in case that the first information indicates that the PRG size is indicated via the DCI: receiving, from the base station, the DCI including a PRG size indicator on a physical downlink control channel (PDCCH), wherein the PRG size indicator is set as a value corresponding to a PRG size value which is one of the one or more PRG size values, and identifying the PRG size based on the PRG size indicator and the configuration information; and in case that the first information indicates that the PRG size is configured via the higher layer signaling, identifying the PRG size based on the configuration information”.

Nogami et al. US 20170325258 A1 TABLE-US-00005 TABLE 5 System BW Precoding resource block group (PRG) size. And para. [0183] teaches the channel access scheme may be indicated by the eNB 160 through either a DCI format or an RRC message. However, the prior art fails to teach the claim limitation cited above.

Therefore, clams 1, 3-6, 8-11, 13-16 and 18-20 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to 112 2nd rejection have been fully considered and are persuasive.  The 112 2nd rejection of claims 3, 8, 13 and 18 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to Obviousness-type Double Patenting rejection have been fully considered and are persuasive according to the filing of Terminal Disclaimer on 12/27/2021.  The ODP rejection of claims 1-20 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468